DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.

Response to Amendment
The amendment filed 2/16/21 has been entered.  Claims 1-5 and 7 remain pending in the application, Claim 6 has been canceled, Claims 8-20 have been withdrawn, and no new claims have been added.  Applicant’s amendments to the claims have overcome the 112(d) rejection previously set forth in the Final Office Action mailed 11/16/20.

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant' s remarks are not persuasive in light of the new art found during a further search necessitated by amendment of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tonar et al (US 2006/0158735), previously cited, in view of Lam et al (US 8,441,707), in further view of Gentilhomme et al (US 2002/0192473), previously cited, in further view of Turner et al (US 2018/0364541), previously cited.
Regarding Claim 1: Tonar teaches an article (fig 5) comprising: a non-light-emitting, variable transmission device (112 & 114, ¶83); and a coating disposed between the non-light-emitting, variable transmission device and an ambient outside the article (136-138), wherein the coating comprises a plurality of layers (136, 137, 138) including a first layer having a refractive index of at least 2.2 (¶84, nTiO2=2.6) and a second layer having a refractive index less of at most 1.7 (138, ¶84 nSiO2=1.45). Tonar does not specifically teach the coating being on a same pane as the non-light-emitting variable transmission device.  However, in a similar field of endeavor, Lam (fig 10) teaches a non-light emitting variable transmission device (1010) on the same pane (1020) as a coating (col 33 lines 17-25)1.  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Tonar with the arrangement of Lam with a reasonable expectation of success because Tonar teaches that different component relations can be used (¶83) and the space between the pane (202) and the no-light-emitting variable transmission device (112-114) does not appear to be a necessary inventive feature based on the specification (¶83).  Tonar in view of Lam does not specifically teach the article having ΔE of at most 6.5 wherein ΔE= (L*212 + a*212 + b*212)0.5 and ΔE>0. However, in a similar field of endeavor ¶47), Gentilhomme teaches an article with a ΔE of less than 3 (¶39). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Tonar and Lam to provide the ΔE of Gentilhomme because minimizing the color difference results in providing two 
Regarding Claim 2: Tonar in view of Lam, Gentilhomme, and Turner discloses the invention as described in Claim 1 and Gentilhomme further teaches wherein ΔE is in a range of 2.0 to 5.5 (¶39).  Motivation to combine is the same as Claim 1. 
Regarding Claim 3: Tonar in view of Lam, Gentilhomme, and Turner discloses the invention as described in Claim 2 but does not discuss luminous transmission. However, Gentilhomme further teaches luminous transmission in a range of 40-60% at its highest transmission state (¶45). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Tonar, Gentilhomme, and Turner with the luminous transmission of Gentilhomme for the purpose of providing an attractive and not very strong color in reflection (¶45).
Regarding Claim 4: Tonar in view of Lam, Gentilhomme, and Turner discloses the invention as described in Claim 2, and Tonar further teaches the first layer having a thickness of at least 10 nm (¶63,200 Å=20 nm).
Regarding Claim 5: Tonar in view of Lam, Gentilhomme, and Turner discloses the invention as described in Claim 1 and Tonar further teaches wherein the first layer has a thickness of at most 50 nm (¶63, 200 Å=20 nm).
Regarding Claim 7: Tonar in view of Lam, Gentilhomme, and Turner discloses the invention as described in Claim 1 and Tonar further teaches wherein the second layer has a thickness of at least 11 nm and at most of 50 nm (¶73).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/15/21


    
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that a high refractive index layer, low refractive index layer coating like the one claimed is the same structurally as an anti-reflective layer, which is included in the coating list of Lam.